Citation Nr: 0110727	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-02 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial 50 percent evaluation 
assigned for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 5, 
1998, for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.  

The Board notes that the appeal initially came to the Board 
of Veterans' Appeals from a March 1997 rating decision that 
granted service connection and assigned an initial 30 percent 
evaluation for PTSD, effective December 23, 1996 (the date of 
his claim for service connection for a psychiatric 
condition).  The veteran appealed for a higher evaluation.  
In September 1998, the RO increased the initial evaluation 
assigned for PTSD to 50 percent.  In December 1998, the Board 
remanded the claim for a higher rating for PTSD to the RO for 
scheduling of a Travel Board hearing, as requested by the 
veteran.  In the interim, in a June 1999 rating decision, the 
RO increased the veteran's rating for PTSD to 100 percent, 
effective February 5, 1998 (the date upon which the veteran 
was admitted to a VA hospital); the RO noted that such action 
was considered a grant of the benefit sought on appeal.  The 
Board notes, however, the question of the propriety of the 
initial 50 percent evaluation assigned for the veteran's PTSD 
still remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993) (inasmuch as a higher evaluation is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal).  

In August 1999, the veteran filed a claim for an earlier 
effective date for the assignment of the 100 percent 
evaluation for PTSD.  An August 1999 rating decision denied 
entitlement to an effective date earlier than February 5, 
1998 for the assignment of a 100 percent evaluation for PTSD.  
The veteran filed a notice of disagreement with that decision 
in November 1999, and, following the issuance of statement of 
the case on that issue later in November 1999, perfected his 
appeal with the filing of a substantive appeal (via VA Form 
9, Appeal to the Board of Veterans' Appeals) in January 2000.  
As the veteran indicated in his substantive appeal that he 
did not want a BVA hearing, his earlier request for a Travel 
Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2000).  



FINDINGS OF FACT

1.  In March 1997, the RO granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective from December 23, 1996 (the date of the 
veteran's claim); the RO later increased the initial 
evaluation assigned to 50 percent.

2.  The evidence reflects that, prior to the veteran's 
hospitalization in February 1998, considerable to severe 
psychiatric impairment due to PTSD was shown.  

3.  The evidence does not establish that, prior to the 
veteran's VA hospitalization beginning on February 5, 1998, 
his PTSD was so disabling as to demonstrate total 
occupational and social impairment; hence, entitlement to a 
100 percent evaluation for PTSD was not factually 
ascertainable prior to that date.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 70 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000). 

2.  An effective date prior to February 5, 1998, for the 
grant of a 100 percent rating for PTSD, is not warranted.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.105(a), 
3.157, 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1965 to 
October 1969, including service in Vietnam.  He received the 
Purple Heart medal as well as several service decorations.  A 
review of his service medical records is entirely negative 
for treatment, complaints or diagnosis of a psychiatric 
condition.  

A November 1996 VA medical record notes that the veteran was 
seen after discharge from a detoxification program 
complaining of flashbacks, bad nerves, depression and anger.  
The diagnostic assessment was alcohol abuse and questionable 
anxiety.  

The veteran filed an application for service connection for 
"bad nerves" and flashbacks, which was received by the RO 
on December 23, 1996.  

VA medical records dated in January and February 1997 from a 
VA treating psychologist reflect that the veteran reported a 
traumatic combat history during his active service in 
Vietnam.  The physician noted that he had multiple problems 
with relationships, police officers, and other social 
agencies.  The veteran also reported that his symptoms 
included sleep disturbance, nightmares, intrusive thoughts, 
anxiety, flashbacks, hypervigilance, impaired memory, and 
reduced concentration.  The diagnostic assessment was chronic 
PTSD with severe industrial impairment.  

On VA examination in March 1997, the veteran described a long 
history of difficulties since his return from service in 
Vietnam, including being in jail over 200 times and serving 
time in the state penitentiary.  The veteran indicated that 
he frequently had flashbacks of traumatic incidents in 
Vietnam.  He related that he had a history of multiple 
psychiatric and alcohol inpatient treatment.  He reported 
that he had no friends, had difficulty holding down 
relationships, and was unable to hold a permanent job due to 
frequent fights.  The veteran said that he was depressed most 
of the time and felt anxious or nervous, particularly around 
groups of people.  On mental status examination, it was noted 
that he was alert, oriented and cooperative but agitated.  
His mood was anxious with a labile affect vacillating from 
tears to mild hostility.  The veteran's speech was rapid and 
loud.  Psychomotor agitation was also shown.  His facial 
expression was angry and anxious with good eye contact.  
Thought content was devoid of any current auditory or visual 
hallucinations; however, during periods of inebriation such 
were quite common.  The examiner also noted that the veteran 
experienced some paranoia of others, and non-focused 
homicidal ideation.  The veteran's memory was good for 
immediate, recent, and remote events.  The diagnoses included 
PTSD and alcohol dependency, currently in remission.  The 
examiner related that the veteran's symptoms of PTSD seemed 
to be more associated with anger and hostility and being 
unable to control such impulses when drinking alcohol.  It 
was noted that his ability to interact with others and adapt 
to social situations was quite limited.  His flexibility, 
reliability and efficiency on the job were noted to be 
considerably impaired.  The examiner stated that his current 
level of disability was in the considerable to severe range.  

In a March 1997 decision, the RO granted service connection 
for PTSD with a 30 percent evaluation, effective December 23, 
1996, the date of his initial claim.  

A VA hospital summary dated from February 1998 to March 1998 
reflects that the veteran was admitted as a result of 
depression following the death of a friend.  On mental status 
examination, it was noted that his motor activity was 
significant for feeling anxious and increasing anger.  His 
mood was described as angry.  His affect was sad with the 
presence of hopelessness.  The examiner noted that his speech 
was fast pace and his thought process was "patchy".  
Thought content was somewhat reliable without any delusions.  
His cognition was noted to have little insight and to be 
oriented.  Treatment notes during his hospital admission 
reflect that he participated in group therapy for PTSD.  On 
hospital discharge, the veteran was calm and cooperative.  
The pertinent Axis I diagnoses included PTSD, chronic and 
severe; alcohol abuse, in partial remission, and clinical 
depression, recurrent and subchronic.  The Axis IV diagnosis 
reflected stressors including multiple deaths involving 
family members and friends, assessed as severe to 
catastrophic.  His GAF score was 40 at the time of discharge 
with 44 being the highest in the past year.  The examiner 
opined that given his history of intrusive thoughts, anger, 
and depression in association with chronic low back pain, the 
veteran was not employable for his job as a bricklayer or for 
any other available job.  

VA treatment records dated in March 1998 show that the 
veteran's treating VA psychologist saw the veteran for 
treatment of continuing PTSD symptoms.  The diagnostic 
assessment was severe PTSD.  The treating VA psychologist 
opined that the veteran was unemployable and totally 
disabled.  His Global Assessment of Functioning (GAF) score 
was 41.  

During the June 1998 RO hearing, the veteran testified about 
his PTSD symptoms and problems with the law following his 
service in Vietnam.  

In a September 1998 hearing officer's decision, the 
evaluation for the veteran's service-connected PTSD was 
increased to 50 percent disabling, effective December 23, 
1996.  

A VA hospital record dated November 1998 to January 1999 
shows that he veteran was admitted in a state of acute 
exacerbation of his chronic PTSD symptoms, with dysfunctional 
behaviors.  The GAF score was 35.  The veteran related that 
his PTSD symptoms gradually became worse after service and he 
started suffering frequent flare-ups and exacerbations in 
spite of outpatient treatment.  On mental status examination, 
he was aloof, tense, and anhedonic looking with several 
negative feelings relating to war.  He was tearful and sad 
while recounting his traumatic Vietnam experiences and how he 
lost several buddies during an explosion.  It was noted that 
the veteran participated successfully in group and individual 
therapy during the 10-week hospital program.  It was also 
noted that his symptoms of chronic, severe PTSD fluctuated 
and persisted upon discharge.  The examiner related that the 
veteran was unemployable due to chronic severe PTSD with 
persistent symptoms.  

In a February 1999 VA medical report, the veteran's treating 
psychologist noted the veteran's recent discharge from a 10-
week inpatient PTSD program.  He stated that he agreed with 
the assessment that the veteran was totally disabled and 
unemployable due to his PTSD symptoms.  The diagnostic 
assessment was chronic PTSD, totally debilitating and 
permanent.  The GAF score was 40.  

In a June 1999 decision, the RO granted an increased rating, 
to 100 percent, for the veteran's service-connected PTSD, 
effected February 5, 1998, the first day of the February 1998 
to March 1998 hospital admission.  

In a July 1999 statement, the veteran contended that the 
total rating for PTSD should be effective December 23, 1996, 
the date of his initial claim for service connection.  
Specifically, he maintained that the January and February 
1997 records from his treating VA psychologist provided 
essentially the same information that was contained in the 
February 1998 hospital records.  

In February 2000, the veteran submitted a transcript from his 
probation hearing in June 1989 which, in part, refers to the 
veteran's history of alcohol abuse and service in Vietnam.  
He also submitted a transcript of a special court martial 
trial dated in April 1969, which refers to the veteran's 
alcohol abuse during service.  In addition, the veteran 
submitted a November 1989 statement from a social worker from 
the department of corrections who described the veteran's 
goals of treatment for alcohol problems and Vietnam issues.  


II.  Analysis

Initially, the Board notes that it the evidence pertinent to 
the claim on appeal has been properly and fully developed; 
hence, VA's duty to assist the veteran has been met.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

As noted above and below, the veteran's central argument 
advanced on appeal is that he is entitled to an effective 
date earlier than February 5, 1998, for the assignment of a 
100 percent evaluation for PTSD.  In correspondence forwarded 
to the Board in June 2000 and February 2001, the veteran has 
essentially asserted that there was clear and umistakable 
error (CUE) in rating decisions that failed to grant a 100 
percent evaluation for PTSD prior to February 5, 1998.  The 
Board notes that the rating decisions in question have not 
become final, and, in fact, are currently on appeal.  Since 
CUE is only considered with respect to otherwise final 
decisions, the concept of CUE is inapplicable here, and will 
not be addressed.  See 38 C.F.R. § 3.105 (2000).  Because, 
however, the question of veteran's entitlement to a higher 
initial rating from the effective date of the grant of 
service connection remains viable on appeal, the Board will 
consider the matters on appeal in light of both the 
applicable laws and regulations governing assignment of 
effective dates, and the extant rating criteria from the time 
service connection was initially granted up to the assignment 
of the total rating.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation based on direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if a claim is received within 1 year after separation from 
service; otherwise, the date of receipt of claim, or date 
entitlement arose; whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 3.400(b)(2)(i).  

The effective date for the award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2000).  A 
report of VA examination or hospitalization may be accepted 
as an informal claim for benefits (to include for increased 
disability compensation) under an existing law, a 
liberalizing law, or a Department of Veterans Affairs issue.  
38 C.F.R. § 3.157 (2000).

The veteran filed his initial claim for service connection 
for PTSD on December 23, 1996, many years after his discharge 
from active duty.  Consistent with the authority cited to 
above, service connection and compensation are not permitted 
before that date.  In March 1997, the RO granted service 
connection for PTSD with an initial rating of 30 percent, 
effective from December 23, 1996 (date the claim for service 
connection was received).  The veteran filed a notice of 
disagreement in February 1998 with the initial evaluation for 
PTSD.  In September 1998, the RO assigned a higher rating of 
50 percent, effective from December 23, 1996.  The veteran 
continued to appeal for a higher rating.  In a June 1999 
decision, the RO increased the evaluation for PTSD to 100 
percent disabling, effective February 5, 1998 (the date of a 
VA hospital admission).  

The veteran now claims that the proper effective date for the 
current 100 percent rating for PTSD is December 23, 1996, the 
date of his initial claim for service connection.  Following 
a review of the record in its entirety, the Board finds, that 
that record presents a basis for assignment of a 70 percent, 
but no higher evaluation, for PTSD prior to the veteran's 
February 1998 hospitalization, and that the criteria for the 
maximum 100 percent evaluation are met as of that date.  
Hence, the Board finds that the criteria for an initial 70 
percent evaluation are met, but that the claim for an earlier 
effective date must be denied.  

The veteran's service-connected PTSD has been rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code 
provides that a 50 percent rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

There is no question that the record reflects significant 
symptomatology and resulting impairment due to PTSD since the 
December 23, 1996 effective date of the grant of service 
connection.  The Board finds that prior to the veteran's 
hospitalization beginning in February 1998, the evidence is 
in relative equipoise as to whether the veteran then met the 
criteria for an initial, 70 percent evaluation for PTSD.  As 
indicated above, a January 1997 VA outpatient treatment 
record includes an assessment by the veteran's treating 
psychologist that his PTSD symptoms-primarily, intrusive 
thoughts, flashbacks, anger and irritability, and exaggerated 
startle reaction-resulted in chronic and severe industrial 
impairment.  Furthermore, on VA examination a few months 
later in March 1997, the examiner noted that the veteran was 
agitated and anxious, with an angry facial expression, and 
that his moot vacillated from tears to mild hostility.  While 
that examiner noted that the veteran d a good short-term 
memory and partial insight into to his condition, the 
examiner also noted that the veteran experienced paranoia 
pertaining to others, and that there was some non-focused 
homicidal ideation.  The March examiner assessed the 
veteran's disability as in the "considerable to severe" 
range, the examiner also noted that veteran was unable to 
control anger and hostility impulses (even less so when he 
drank), and noted that his ability to interact with others 
and adapt in social situations is "quite limited."  The 
Board finds, however, that, with resolution of all reasonable 
doubt in the veteran's favor, these findings are suggestive 
of occupational and social impairment with deficiencies in 
most areas, which corresponds to the 70 percent evaluation 
under the applicable rating criteria.  

The Board finds, however, that the earliest effective date 
upon which it is factually ascertainable that an increase in 
the veteran's PTSD to 100 percent disabling had occurred was 
February 5, 1998, the date of the veteran's admission to a VA 
hospital.  While as noted above, significant social 
industrial limitations were noted prior to the February 1998 
hospital admission, there is no evidence of such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Furthermore, the veteran was 
not demonstrably unemployable due to symptoms associated with 
PTSD.  On the contrary, in the report of his examination, the 
March 1997 psychiatrist still expressed some hope, at that 
point, that the veteran's flexibility, reliability, and 
efficiency on the job may be somewhat less impaired if he 
worked alone and didn't have to interact with other people.  
By the time of the veteran's February 1998 hospitalization, 
however, a VA physician unequivocally stated, with supporting 
rationale, that the veteran was not employable for his job as 
a bricklayer or any other available job.  This is the first 
such opinion of record from any treatment provider, to 
include from the veteran's VA treating psychologist.  Indeed, 
the veteran's treating VA psychologist first indicated that 
the veteran was unemployable and totally disabled in March 
1998; the psychologist again confirmed this assessment after 
the veteran's second hospitalization, from November 1998 to 
January 1999.  Under these circumstances, the Board can only 
conclude that the earliest date upon which it is factually 
ascertainable that an increase in rating (to 100 percent) had 
occurred is February 5, 1998, the first day of the hospital 
admission culminating in the first evidence or opinion that 
the veteran experienced total occupational and social 
impairment (and, hence, was unemployable) due to PTSD.

In short, the Boards finds that, with resolution of all 
reasonable doubt in the veteran's favor, the evidence 
establishes entitlement to an initial 70 percent evaluation, 
but that the record does not provide a basis upon which a 100 
percent disability evaluation may be assigned effective prior 
to February 5, 1998; hence, the earlier effective date claim 
must be denied.   See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

A 70 percent initial evaluation for PTSD, from December 23, 
1996, is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An effective date earlier than February 5, 1998, for the 
grant of a 100 percent schedular rating for PTSD is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

